Citation Nr: 1738700	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  15-32 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for tinnitus.

[The matters of service connection for hearing loss and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1976 to July 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  

On February 9, 2017, a videoconference hearing was held before the undersigned.  At the hearing additional evidence was submitted with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration, and the Veteran was granted a 90-day abeyance period for the submission of additional evidence.  That time period lapsed; additional evidence was received.  Subsequently, the Veteran was notified that a transcript of that hearing is unavailable (due to a recording equipment malfunction); he was offered the opportunity for another hearing before the Board, but did not respond.  As indicated in February 15, 2017 correspondence, the Board assumes he does not desire another hearing and will proceed based on the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.

[A separate Board decision addresses the issues of service connection for bilateral hearing loss and entitlement to a TDIU rating, as the Veteran has appointed a different representative in those matters.]  



REMAND

The Board's review of the record found that further development is needed for VA to fulfill its duties to assist mandated under the VCAA.  

Pertinent VA treatment records remain outstanding.  A November 2013 Report of General Information notes that the Veteran denied VA (and private) treatment for hearing loss and tinnitus.  Subsequently, (in a July 2014 statement) he reported that in May 2014 he was treated for his "Hearing" at the Jackson, Mississippi, VA Medical Center (MC).  Records of that VA treatment have not been associated with the record before the Board.  As they reasonably may contain information pertinent to the matter at hand, and because VA records are constructively of record, they must be secured.    

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record updated (to the present) records of all VA evaluations and treatment the Veteran has received for hearing loss and tinnitus (since May 2012), specifically including the report of May 2014 treatment at the Jackson VAMC.   

2.  The AOJ should then review the record, arrange for any further development suggested (e.g., an addendum opinion by the August 2014 VA examiner if suggested by additional records received), and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

